DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, recites “that a shape of the main cutting edge as seen in the top view and a shape of at least an upper portion of the main radial clearance surface as seen in an arbitrary section perpendicular to the centre axis are identical or essentially identical.” First it is unclear how the shape of the main cutting edge and and the upper portion of the main radial clearance surface are identical or essentially identical.  Further the term “essentially” renders the claim indefinite since it is unclear if the shapes are indeed identical or not.  For purposes of expediting prosecution the term “essentially” will be replaced with “substantially”.  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qvarth US 5,454,671 in view of Emoto et al. US 5,951,212 (hereafter--Emoto--).
In regards to claims 1, 3 and 12, Qvarth discloses a milling insert (1) for a side and face milling tool (Figures 16 and 17), comprising: an upper side (4) having a rake surface (5, 5’) and defining an upper extension plane; a lower side (3) opposite the upper side (4), the lower side defining a lower extension plane, wherein a centre axis extends perpendicularly through the upper and lower extension planes; a side surface (6, 6’; 7, 7’; 13 and 18) extending between the upper side (4) and the lower side (3) around a periphery of the milling insert (1), wherein the side surface (6, 6’) includes a main radial clearance surface (7, 7’) having a shape along its entire extension as seen in an arbitrary section perpendicular to the centre axis (claim 3 and 10); two opposite secondary axial clearance surfaces (6, 6’) and two corner clearance surfaces (8) extending between the main radial clearance surface (7, 7’) and the secondary axial clearance surfaces (6, 6’) and at least one cutting edge (8, 8’, 9, 10, 10’,10’’,10’’’) formed in a transition between the upper side (4) and the side surface (6, 6’; 7, 7’; 13 and 18), wherein each cutting edge (8, 8’, 9, 10, 10’,10’’,10’’’) includes a main cutting edge (8, 8’) formed in a transition between the rake surface (5, 5’); the main cutting edge having a shape when viewed in a top view (claim 3) and the main radial clearance surface (7, 7’) and two corner cutting edges (9) formed in a transition between the rake surface (5, 5’) and the corner clearance 
However, Qvarth fails to disclose that both the main cutting edge is convex (claim 3) and that both the main cutting edge and the main radial clearance surface slope outward from the corner cutting edge toward the midpoint of the main cutting edge (claim 1) and that as seen in the top view of the milling insert, there is a first line defined between the midpoint of the main cutting edge and a first endpoint or a second endpoint of the main cutting edge, and a second line is defined between the first endpoint and the second endpoint, wherein the first line extends at an angle with respect to the second line (claim 12).
Nevertheless, Emoto teaches on Figure 2, that it is well known in the art of cutting inserts to have a main cutting edge 10 and 11, wherein in a top view as in Figure 1, has a convex shape (claim 3) and in Figure 2, slopes and extends outward from a corner edge 4/5 toward a midpoint 16 of the main cutting edge.  Note also that as seen in the top view, Figure 1 of the milling insert, there is a first line defined between the midpoint of the main cutting edge and a first endpoint or a second endpoint of the main cutting edge, and a second line is defined between the first endpoint and the second endpoint as in Figure 1, wherein the first line extends at an angle α with respect to the second line.  By providing the insert with this cutting edge 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Qvarth’s: 1) main cutting edge and the main radial clearance surface slope outward from the corner cutting edge toward the midpoint of the main cutting edge (claim 1) and 2) that as seen in the top view of the milling insert, there is a first line defined between the midpoint of the main cutting edge and a first endpoint or a second endpoint of the main cutting edge, and a second line is defined between the first endpoint and the second endpoint, wherein the first line extends at an angle with respect to the second line (claim 12) as taught by Emoto in order to suppress the force that acts to push the workpiece upward and thus to improve the machining accuracy.
In regards to claim 2, Qvarth as modified discloses the milling insert according to claim 1, Qvarth as modified also discloses that a shape of the main cutting edge (8, 8’ of Qvarth) as seen in the top view (Figures 1 and 4 of Qvarth) and a shape of at least an upper portion of the main radial clearance surface (7, 7’ of Qvarth) as seen in an arbitrary section perpendicular to the centre axis (Figure 3 of Qvarth) are essentially identical.
In regards to claim 5, Qvarth as modified discloses the milling insert according to claim 1, Qvarth as modified also discloses that each secondary cutting edge (10 and 10’ or 10’’ and 10’’’ of Qvarth) slopes downward from the adjacent corner cutting edge (9 of Qvarth).
In regards to claim 7, Qvarth as modified discloses the milling insert according to claim 1, Qvarth as modified also discloses that a central portion of the rake surface (5, 5’ of Qvarth) is recessed (as in being located lower than the main cutting edge and see also Figure 9 of Qvarth, where at least portions of the rake surface are recessed with respect to the main cutting edge) with respect to the main cutting edge (8, 8’ of Qvarth).
In regards to claim 8, Qvarth as modified discloses the milling insert according to claim 1, Qvarth as modified also discloses that the milling insert (1 of Qvarth) is symmetric with 
In regards to claim 9, Qvarth as modified discloses the milling insert according to claim 1, Qvarth as modified also discloses that each axial clearance surface (6, 6’ of Qvarth) forms an obtuse inner angle (ε of Qvarth) with the lower extension plane (see Figure 3 of Qvarth for example).
In regards to claim 11, Qvarth as modified discloses the milling insert according to claim 1, Qvarth as modified also discloses that the main cutting edge (of Qvarth), as seen in the side view (Figure 2 of Qvarth) of the milling insert (of Qvarth), has a slope formed at an inner angle (α) with respect to the upper extension plane, wherein 5° ≤α≤ 25° (see col 4, lines 1-10).
However, Qvarth as modified fails to explicitly disclose that the inner angle ranges between 3° ≤α≤10°.
Qvarth teaches however at least some overlapping of values within the range when comparing the claimed range 3˚ to 10˚ to Qvarth’s range 5˚ to 25˚; the overlapping values within the range being at least of 5˚-10˚.  Accordingly, would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to modify the ranges of the inner angle of Qvarth to be 3° ≤α≤10°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art.  In re Aller, 105 USPQ 233.  
In regards to claim 12, Qvarth as modified discloses the milling insert according to claim 1, Qvarth as modified also discloses that as seen in the die top view of the milling insert, a first line is defined between the midpoint of the main cutting edge (as modified by Emoto) and a first endpoint (of Emoto) or a second endpoint (of Emoto) of the main cutting edge (as modified by Emoto), and a second line is defined between the first endpoint and the second endpoint  wherein the first line extends at an angle (α of Emoto) with respect to the second.

Qvarth teaches however that the first line extends at an angle with respect to the second line.  Accordingly, would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to modify the ranges of the angle of Qvarth to be 0.3° ≤α≤3°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art.  In re Aller, 105 USPQ 233.  
In regards to claim 13, Qvarth as modified discloses the milling insert according to claim 1, Qvarth as modified also discloses that the milling insert (1 of Qvarth) has a rectangular basic shape.
In regards to claim 14, Qvarth as modified discloses the milling insert according to claim 13, Qvarth as modified also discloses that the milling insert (1 of Qvarth) is indexable with two identical and alternately usable cutting edges (8, 8’, 9, 10, 10’, 10’’, 10’’’’ of Qvarth) formed in the transition between the upper side (4 of Qvarth) and the side surface (6, 6’; 7, 7’; 13 and 18 of Qvarth).
In regards to claim 15, Qvarth as modified discloses the milling insert according to claim 1, Qvarth as modified also discloses that the milling insert (1 of Qvarth) is detachably mounted in an insert seat (Figures 15 of Qvarth) of a milling disc (see Figures 16 and 17 of Qvarth) of a side and face milling tool (Figures 16 and 17 of Qvarth).
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qvarth US 5,454,671 in view of Emoto et al. US 5,951,212 (hereafter--Emoto--) as applied to claim 1 and in further view of in view of Burtscher US 2017/0066065.
In regards to claims 6 and 10, Qvarth as modified discloses the milling insert according to claim 1, Qvarth as modified fails to disclose that the main radial clearance surface (7, 7’ of Qvarth) has at least one recess and that at least an upper portion of the main radial clearance 
Nevertheless, Burtscher further teaches on paragraph [0038] and Figure 3, that it is well known in the art of cutting inserts to have a main cutting edge 5, wherein in a top view is convex such that it extends outward from a corner edge 6 toward a midpoint of the main cutting edge as in Figure 3.  Note also that clearance surface 4a also, when viewed in a top view as in Figure 3, also extends outward from the corner edge toward the midpoint of the main cutting edge and at least an upper portion of the main radial clearance surface (4a) is continuously curved along its entire extension with at least one radius of curvature as seen in an arbitrary section perpendicular to the centre axis (see paragraph [0043] of Burtscher).  A person having ordinary skill in the art would have recognize that by providing both main cutting edge and clearance surface be convex and curved as taught by Burtscher a balance distribution of the cutting forces is achieved during high feed rate milling providing a high service life (of the insert).  Burtscher also teaches that it is well known in the art to have at least one recess (4b or 9) formed in the clearance surface (4a) to have better clamping or securing of the cutting insert when assembled to an insert seat of a milling tool (for 4b); or to have a homogenous pressure distribution when pressing operation during the manufacturing process of the insert (for 9).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to further modify Qvarth’s: 1) the shape of the main radial clearance surface to be continuously curved along its entire extension with at least one radius of curvature as seen in an arbitrary section perpendicular to the centre axis (claim 10) and 2) to have a recess formed at the main clearance surface (claim 6) as taught by Burtscher in order to achieve a balanced distribution of the cutting forces during high feed rate milling providing a high service life and to have better clamping or securing of the cutting insert when assembled to an insert seat of a milling tool; or to have a homogenous pressure distribution when pressing operation during the manufacturing process of the insert.
Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered. 
The previous 35 U.S.C 103 rejection of claims 1-11 and 13-15 over Qvarth US 5,454,671 in view of Burtscher US 2017/0066065 has been withdrawn. 
Applicant's arguments filed 07/26/2021 regarding the 35 U.S.C 103 rejection of claims 1 and 12 over Qvarth US 5,454,671 in view of in view of Emoto et al. US 5,951,212 have been fully considered but they are not persuasive.
It appears that Applicant’s arguments are against the teaching reference Emoto and not to the overall combination of Qvarth in view of Emoto and as such, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722